Title: To Thomas Jefferson from Esteban Rodríguez Miró, 4 May 1782
From: Miró, Esteban Rodríguez
To: Jefferson, Thomas


New Orleans, 4 May 1782. He commends the many services for the common cause made by Oliver Pollock, the agent of Congress, who is about to leave for the United States. Pollock facilitated the first successful actions by Spanish forces against the English establishments on the Mississippi, whereby the inhabitants of Natchez accepted the dominion of the Spanish king without the
 least opposition, and he has been obliged to sacrifice his own interests in the service of TJ and Virginia, for which he deserves TJ’s esteem. He wishes God may favor American forces with success for many years.
